Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19   PageID.1   Page 1 of 14



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TRUSTEES OF MICHIGAN REGIONAL COUNCIL
OF CARPENTERS’ EMPLOYEE BENEFITS FUND;
TRUSTEES OF CARPENTERS’ PENSION TRUST
FUND - DETROIT AND VICINITY; TRUSTEES OF
MICHIGAN     REGIONAL     COUNCIL     OF          Case No.: 2019-13362
CARPENTERS’ ANNUITY FUND; TRUSTEES OF             Hon.
THE MICHIGAN STATEWIDE CARPENTERS AND             Magistrate Judge:
MILLWRIGHTS JOINT APPRENTICESHIP AND
TRAINING   FUND;   TRUSTEES     OF  THE
CARPENTERS’ STEWARD FUND; TRUSTEES OF
THE CARPENTER’S WORKING DUES FUND;
TRUSTEES OF THE CARPENTERS’ INDUSTRY
ADVANCEMENT FUND; TRUSTEES OF THE
CARPENTERS’ GUARANTY FUND; TRUSTEES
OF THE CARPENTERS’ BUILDING FUND; THE
MICHIGAN     REGIONAL     COUNCIL     OF
CARPENTERS, UNITED BROTHERHOOD OF
CARPENTERS AND JOINERS OF AMERICA;

                       Plaintiffs,

v.

SAN MARINO CEMENT WALL, INC., a Michigan
Corporation and GEORGE RASTELLI, an individual,
jointly and severally.

                       Defendants.

 NOVARA TESIJA & CATENACCI, PLLC
 Bryan M. Beckerman (P51925)
 Alexander A. Dombrow (P82753)
 Attorneys for Plaintiffs
 888 W. Big Beaver Rd., Suite 600
 Troy, MI 48084
 (248) 354-0380
 bmb@ntclaw.com
 aad@ntclaw.com
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19           PageID.2     Page 2 of 14




                             PLAINTIFFS’ COMPLAINT


      NOW COME, Plaintiffs, by and through their attorneys, NOVARA TESIJA &

CATENACCI, PLLC, and for their Complaint, state as follows:

      1.     The Trustees of the Michigan Regional Council of Carpenters’ Employee

      Benefits Fund; Trustees of the Carpenters’ Pension Trust Fund – Detroit and

      Vicinity; Trustees of the Michigan Regional Council of Carpenters’ Annuity Fund;

      Trustees of the Michigan Statewide Carpenters & Millwrights Joint Apprenticeship

      and Training Fund; Trustees of the Carpenters’ Labor Management Productivity and

      Training Fund; Trustees of the Carpenters’ Apprentice Reimbursement Fund;

      Trustees of the Carpenters’ Working Dues Fund; Trustees of the Carpenters’

      Industry Advancement Fund; Trustees of the Carpenters’ Special Assessment Fund;

      Trustees of the Carpenters’ Guaranty Fund; and the Michigan Regional Council of

      Carpenters, United Brotherhood of Carpenters and Joiners of America (collectively

      "the Funds") are each a jointly-trusted fund established pursuant to Section 302 of

      the Labor Management Relations Act ("LMRA"), 29 U.S.C. Section 186 and

      Sections 302 and 515 of the Employee Retirement Income Security Act of 1974

      (ERISA), 29 U.S.C. Sections 1132 and 1145, and bring this action on behalf of their

      individual participants.

      2.     The Michigan Regional Council of Carpenters (hereinafter “MRCC” or

      “Union”) is a labor organization, as defined in Section 451 of the National Labor
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19            PageID.3     Page 3 of 14



     Relations Act, 29 U.S.C. § 152 (5), with its principal place of business located at

     400 Renaissance Center, Suite 1010, Detroit, Michigan 48243.

     3.        Upon information, knowledge and belief, Defendant San Marino Cement

     Wall, Inc. ("San Marino") is a Michigan Limited Liability Company located at 249

     E. St. Clair, Romeo, Michigan 48065, and is doing business in the State of

     Michigan.

     4.        Defendant George Rastelli (“Rastelli”) is an owner, officer, director and

     shareholder of San Marino, located at 1955 Bellingham, Troy, Michigan 48083, and

     is doing business in the State of Michigan.

     5.        Jurisdiction in this Court is founded on Section 301(a) of the LMRA, as

     amended, 29 U.S.C. Section 185(a) and Sections 502 and 515 of ERISA, 29 U.S.C.

     Section 1132 and 1145, as amended by the Multiemployer Pension Plan

     Amendment Act of 1980 ("MPPAA") and Federal common law. This Court also

     has supplemental jurisdiction of any state-law claims ancillary to the relief sought

     herein.

                                  COUNT I
                     ERISA: DELINQUENT CONTRIBUTIONS

     6.        Plaintiffs hereby re-allege and incorporate the allegations contained in

     Paragraphs 1 through 5 of their Complaint as fully set forth herein.

     7.        Section 515 of ERISA provides that “every employer who is obligated to

     make contributions to a multi-employer plan under the terms of the plan or under

     the terms of a collectively bargained agreement shall, to the extent not inconsistent
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19            PageID.4    Page 4 of 14



     with law, make such contributions in accordance with the terms and conditions of

     such plan or such agreement.”

     8.     Section 502 of ERISA provides a federal forum for enforcement of the

     various duties imposed by ERISA, including, but not limited to, allowance of a

     lawsuit to enjoin any act which violates ERISA or to obtain other appropriate legal

     and equitable relief.

     9.     Pursuant to the collective bargaining agreement (hereinafter “CBA”)

     between San Marino and the Union, San Marino agreed to make employee fringe

     benefit contributions and assessments to the Funds for each employee covered by

     the CBA, which are individuals in the appropriate bargaining unit who perform

     covered work ("Employees"), and to be bound by the terms and conditions set forth

     in the Funds' Trust Agreements (the "Trust Agreements"). Defendants have a copy

     of all records within their files. Notwithstanding, a copy of the CBA, along with its

     signature page is attached hereto as Exhibit 1 and made a part hereof by reference

     and the relevant Trust Agreements are attached hereto as Exhibit 2, 2-1 and 2-2

     and made a part hereof by reference.

     10.    The Funds are third-party beneficiaries of the parties’ CBA.

     11.    San Marino has violated both its contractual and statutory obligations by

     failing to make all of the fringe benefit contributions and assessments due on behalf

     of each Employee covered by the CBA and as incorporated in same, the relevant

     Trust Agreements.
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19             PageID.5     Page 5 of 14



     12.     As a result of San Marino’s violations of its contractual and statutory

     obligations, Defendants have violated ERISA, the CBA and the relevant Trust

     Agreements.

     13.     Plaintiffs are entitled to all remedies under ERISA, including, but not limited

     to, payment of fringe benefit contributions owed, audit assessments, liquidated

     damages, attorneys’ fees and costs.

     14.     At all relevant times, Defendant San Marino was bound to the parties’ CBA,

     which includes, but is not limited to, the time period of May 2013 through June

     2015.

     15.     The Funds have been damaged in such an amount as found due by the

     February 22, 2019 audit, being $76,046.76 (see Exhibit 3, February 22, 2019 Audit,

     attached hereto and made a part hereof by reference).

     16.     Further, in operating San Marino, Defendant Rastelli has, among other

     things, (a) failed to follow business formalities, (b) failed to adequately capitalize

     the business which has caused a failure to remit contributions to Plaintiffs, (c)

     commingled personal and business assets, and (d) committed fraud by taking

     monies from the business while failing to make fringe benefit contributions to

     Plaintiffs.

     17.     An injustice will be imposed on Plaintiffs in the absence of individual

     liability because the ability of Defendant San Marino to pay delinquencies owed to

     Plaintiffs is in serious doubt.
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19            PageID.6     Page 6 of 14



     18.    Defendant San Marino has fraudulently avoided paying required benefit

     contributions to Plaintiffs and engaged in misconduct, which includes, but is not

     limited to, converting money paid to it for the purpose of paying benefit

     contributions to Plaintiff Funds and retaining monies required to be paid for the

     benefit of its employees.

     19.    As an officer, director, shareholder and person who makes decisions, Rastelli

     is responsible for Defendant San Marino’s compliance with its contractual and

     statutory obligations to Plaintiffs, notwithstanding, Defendant Rastelli failed to

     follow business formalities, had personal knowledge of San Marino’s

     undercapitalization, and with the requisite intent, fraudulently and improperly

     diverted monies which were to be paid for the benefit of its employees.

     20.    Because of Defendant Rastelli’s actions and/or inactions cited within this

     Complaint, Plaintiffs have suffered financial losses.

            WHEREFORE, Plaintiffs request that the Honorable Court grant the

     following relief:

            a.     Enter a judgment in the Plaintiffs' favor against San Marino and
                   Rastelli for $76,046.76, as found owing by said audit, together with
                   any accumulated interest thereon, actual attorney fees, court costs,
                   audit and other collection costs and other sums as may become due or
                   discovered to be due the Funds during the pendency of this action;

            b.     That jurisdiction of this matter be retained pending compliance with
                   the Court's orders; and

            c.     Any such other, further or different relief as may be just and equitable
                   under the circumstances.

                                      COUNT II
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19            PageID.7      Page 7 of 14



                    FAILURE TO PERMIT UPDATED AUDIT


     21.    Plaintiffs hereby repeat, re-allege and incorporate the allegations of

     Paragraphs 1 through 20 of their Complaint as fully set forth herein.

     22.    Pursuant to the terms of the CBA, Defendant San Marino is required to pay

     monthly fringe benefit contributions and submit its pertinent books and records for

     an audit by the Funds, in order to verify the accuracy of said contributions.

     23.    Defendant San Marino has violated its contractual and statutory obligations

     by failing to pay all of the fringe benefit contributions required by the CBA, and by

     failing to permit to an audit of its records.

     24.    The Funds have been damaged in an amount, as shall be verified and

     determined, by an updated audit.

            WHEREFORE, Plaintiffs respectfully request that this Honorable Court

            grant the following relief:

                   a. Order that Defendant San Marino submit to an audit of its records
                      to verify the amounts owing Plaintiffs;

                   b. Enter a judgment in the Funds' favor against Defendants San
                      Marino and Rastelli, for an amount to be determined as due and
                      owing by said audit and any other sums including but not limited
                      to attorney fees, statutory interest and costs that may become due
                      or discovered to be due the Funds during the pendency of this
                      action;

                   c. Any such other, further or different relief as may be just and
                      equitable under the circumstances; and

                   d. That jurisdiction of this matter be retained, pending compliance
                      with the Court's orders.
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19             PageID.8    Page 8 of 14



                                 COUNT III
                         BREACH OF FIDUCIARY DUTIES

     25.    Plaintiffs hereby re-allege and incorporate the allegations of Paragraphs 1

     through 24 of their Complaint as fully set forth herein.

                                        General

     26.    Participants of the Funds were employed by San Marino to perform work and

     provide labor on various construction projects in the State of Michigan.

     27.    The construction projects were within the Union’s jurisdiction pursuant to

     the CBA executed by the parties.

     28.    The participants of the Funds provided labor and services, on behalf of San

     Marino, pursuant to the parties’ CBA and thus earned outstanding fringe benefit

     contributions in connection with and in furtherance of their employment and labor

     on said projects.

     29.    San Marino was obligated to pay fringe benefit contributions to the Funds

     for these participants on said projects.

     30.    The outstanding accrued fringe benefit contributions were properly payable

     to the Funds administered by Plaintiffs when due.

     31.    San Marino received monies on said projects but failed to pay all of the fringe

     benefit contributions owed the Funds on said projects when due.

     32.    The accrued fringe benefit contributions and monies in San Marinos’

     possession, custody and/or control from said projects which were available to pay

     the participants’ accrued fringe benefit contributions were to be held in trust by
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19            PageID.9    Page 9 of 14



     Defendants in their capacity as fiduciaries, as required by ERISA, 29 U.S.C. §1145,

     until Defendants paid to Plaintiffs said fringe benefit contributions in accordance

     with the terms and conditions of their CBA and Trust Agreements.

     33.    The Trust Agreements for the Funds, incorporated by the relevant CBA (see

     Exhibit 2, Fourth Amendment, Article II, Section 2.3, Pages 22-23; Exhibit 2-1,

     Article VI, Section 8, Page 23; and Exhibit 2-2, Article II, Section 2.3, Page 34-35,

     attached hereto and made a part hereof by reference) provide that unpaid

     contributions become plan assets at the time they become due.

     34.    Defendants, including the individual Defendant, being Rastelli had actual

     and/or constructive notice of the above-referenced Trust Agreements and their

     respective amendments.

     35.    Thus, San Marino accrued fringe benefit contributions owed to the Funds on

     said projects, that became plan assets of the respective Funds administered by

     Plaintiffs at the time they became due as provided for in the Trust Agreement and

     Plan documents, within the meaning of ERISA §3(21)(A); 29 U.S.C. §1002(21)(A).

     36.    ERISA provides that a person is a fiduciary with respect to the Funds to the

     extent that the person exercises any discretionary authority or control with the

     respect to the disposition of Plan assets. ERISA §3(21)(A); 29 U.S.C. §

     1002(21)(A).

     37.    The Owner, officer, director and/or manager of San Marino is considered a

     fiduciary of the Funds based upon the conduct and authority of said person,
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19              PageID.10     Page 10 of 14



      including, but not limited to, his personal exercise of discretionary authority and

      control over the Funds’ assets.

                                          George Rastelli

      38.    George Rastelli as an owner, officer, director and/or manager of San Marino,

      upon information, knowledge and belief, personally exercised discretionary

      authority and control over the disposition of San Marino’s accrued fringe benefit

      contributions, being plan assets recognized by ERISA.

      39.    George Rastelli, as an owner, officer, director and/or manager of San Marino

      is considered a fiduciary of the Funds based upon his conduct and authority over the

      contributions associated with same.

      40.    Upon information, knowledge and belief, George Rastelli, as an owner,

      officer, director and/or manager of San Marino, personally exercised discretionary

      authority and control over the disposition of San Marino’s accrued fringe benefit

      contributions, which are plan assets as defined by ERISA and the relevant Trust

      Agreement and Plan documents.

      41.    Since George Rastelli, as an owner, officer, director and/or manager of San

      Marino, personally exercised discretionary authority and control over San Marino’s

      accrued fringe benefit contributions, being plan assets, he is a fiduciary of the Funds.

      42.    Although legally and contractually obligated to do so, George Rastelli failed

      to turn over the above-mentioned plan assets by failing to pay all of the accrued

      outstanding fringe benefit contributions to Plaintiffs when due.
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19             PageID.11     Page 11 of 14



      43.    Upon information, knowledge and belief, George Rastelli utilized the

      accrued outstanding fringe benefit contributions and monies within his possession,

      custody and/or control for purposes other than payment to Plaintiffs.

      44.    In failing to turn over such plan assets to Plaintiffs, George Rastelli violated

      29 U.S.C. §§1145, 1104 and 1109, and his obligations under the CBA and Trust

      Agreements.

      45.    George Rastelli’s failure to turn over the plan assets, failure to make fringe

      benefit contributions to Plaintiffs, failure to account for those contributions, and

      misuse of funds and monies otherwise payable to Plaintiffs, constitutes a breach of

      fiduciary duties regarding the Funds pursuant to 29 U.S.C. §1104(a)(1)(A) and are

      violations of 29 U.S.C. §§ 1145, 1104 and 1109(a).

      46.    Thus, by directing that San Marino’s assets, which were owed to the Funds,

      be paid for other purposes instead of being deposited with the Funds for their

      participants and beneficiaries, George Rastelli failed to discharge his fiduciary

      duties with respect to the Funds solely in the interest of the participants and

      beneficiaries as required by ERISA 404(a)(1); 29 U.S.C. §1104(a)(1).

      47.    ERISA imposes personal liability on a fiduciary who breaches fiduciary

      duties. 29 U.S.C. §1109.

      48.    As a result of his above-mentioned actions, George Rastelli breached his

      fiduciary duties owed to the Funds and is thus, personally liable to the Funds for

      such breaches.
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19               PageID.12     Page 12 of 14



      49.      Defendant George Rastelli knew or should have known that he would be held

      personally liable for his above-referenced actions.

      50.      ERISA also provides that if there is a loss caused by a breach of fiduciary

      duty, the fiduciary must make the Plan whole by restoring any losses caused by the

      breach. 29 U.S.C. §1109.

      51.      Due to the above-mentioned actions of George Rastelli, the loss to the Funds

      is $76,046.76.

      52.      George Rastelli, as a fiduciary, must make the Funds whole by restoring the

      above-mentioned losses of $76,046.76, to the Funds.

      53.      As stated within, the Funds have been damaged in an amount of $76,046.76

      because of George Rastelli’s breach of his fiduciary duties.

      WHEREFORE, Plaintiffs request that the Court grant the following relief:

            a. Enter a judgment in the Plaintiffs' favor against San Marino and George
               Rastelli for $76,046.76 as found owing by said audit, together with any
               accumulated interest thereon, actual attorney fees, court costs, audit and other
               collection costs and other sums as may become due or discovered to be due
               the Funds during the pendency of this action;

            b. That jurisdiction of this matter be retained pending compliance with the
               Court's orders; and

            c. Enter a declaratory order finding that San Marino is bound by the CBA; and

            d. Any such other, further or different relief as may be just and equitable under
               the circumstances.
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19           PageID.13       Page 13 of 14



                                 COUNT IV
                            BUILDERS TRUST FUND

      54.   Plaintiffs hereby re-allege and incorporate the allegations of Paragraphs 1

            through 53 of their Complaint as fully set forth herein.

      55.   Participants of the Funds were employed by San Marino to perform work on

            various construction projects in the State of Michigan.

      56.   San Marino has failed to pay all of the fringe benefit contributions owed the

            Funds on said projects.

      57.   The Michigan Building Contract Fund Act (the "Act"), MCLR 570.151 et

            seq., imposes a trust on funds paid to a building contractor with

            subcontractors and material men as beneficiaries of said trust.

      58.   Under the Act, San Marino and George Rastelli is a fiduciary and trustee for

            the Funds' participants, who are the beneficiaries of all monies paid to San

            Marino on said projects.

      59.   The Defendants have failed to pay over to the Funds the monies held in trust

            and covered by the Act, which are due the Plaintiffs.

      WHEREFORE, Plaintiffs request that the Court grant the following relief:

            a.     Enter a judgment in the Plaintiffs' favor against Defendants San
                   Marino and George Rastelli for no less than $76,046.76 as found
                   owing by said audit together with any accumulated interest thereon,
                   actual attorney fees, court costs, audit and other collection costs and
                   such other sums as may become due the Funds during the pendency
                   of this action;

            b.     That jurisdiction of this matter be retained, pending compliance with
                   the Court's orders; and
Case 4:19-cv-13362-MFL-DRG ECF No. 1 filed 11/14/19                                                 PageID.14   Page 14 of 14



                         c.          Any such other further or different relief as may be just and equitable
                                     under the circumstances.

                                                                           Respectfully submitted,

                                                                           NOVARA TESIJA & CATENACCI, PLLC

                                                                           BY:         /s/Bryan M. Beckerman
                                                                                       Bryan M. Beckerman (P51925)
                                                                                       Alexander A. Dombrow (P82753)
                                                                                       Attorneys for Plaintiffs
                                                                                       888 W. Big Beaver Rd., Suite 600
                                                                                       Troy, MI 48084
                                                                                       (248) 354-0380
                                                                                       bmb@ntclaw.com
                                                                                       aad@ntclaw.com


Dated: November 13, 2019
W:\FUNDS\Mrcc\LITIGATION\San Marino Cement Wall, Inc\Pleadings\Complaint 10.7.19-DRAFT.Docx
